As filed with the Securities and Exchange Commission on October 30, 2015 Registration File No. 333-133152 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-1 POST-EFFECTIVE AMENDMENT NO. 3 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VOYA INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) IOWA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 41-0991508 (I.R.S. Employer Identification No.) Voya Insurance and Annuity Company 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) J. Neil McMurdie, Esq. Voya Insurance and Annuity Company One Orange Way, C2N Windsor, CT 06095 (860) 580-2824 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this Registration Statement Approximate date of commencement of proposed sale to the public: Not applicable. This Post-Effective Amendment No. 3 deregisters those securities that remain unsold hereunder as of the effective date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [ ] CALCULATION OF THE REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per unit(1) Proposed maximum aggregate offering price Amount of registration fee(2) Group and Individual Deferred Modified Guaranteed Annuity Contracts 0 N/A 0 0 The maximum aggregate offering price is estimated solely for the purpose of determining the registration fee.
